DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 23 September 2021, with respect to the rejections of claims other than claim 20 have been fully considered and are persuasive.  The rejections of these claims have been withdrawn. 
Applicant's arguments filed 23 September 2021 with respect to claim 20 have been fully considered but they are not persuasive.  Applicant argues that Omata in view of Yost does not teach or suggest “a focusing position detection method including all the limitations as recited in intendent claim 20”.  Specifically, Applicant appears to argue that a region excluded from a focus degree calculation is different in every object in Yost while the invention excludes the same region from each image.  
However, the claim as written does not appear to require that the same region be excluded from each image.  At best, claim 20 requires excluding a saturation region having a luminance higher than a predetermined luminance from each of the object images, but does not require that this saturation region be the same for each of the object images.  Therefore, Applicant’s arguments are not considered persuasive and claim 20 is rejected over Omata in view of Yost below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omata et al. (US 6,441,855 B1) in view of Yost et al. (US 2008/0025716 A1).[claim 20]
Regarding claim 20, Omata discloses a focusing position detection method, comprising: acquiring a plurality of object images by imaging an imaging object by using an imager while changing a focal position along an optical axis (e.g. Figure 6, S1-S4); (b) obtaining a focus degree indicating a degree of focalization, for each of the object images (Figure 6, S2; Figure 7); and (c) specifying a focusing position on the basis of the plurality of focus degrees (Figure 6, S5-S9).  However, Omata does not disclose that the focus calculation is done on the basis an image obtained by excluding a saturation region having a luminance higher than a predetermined luminance from the object image.
Yost discloses a focus system for a camera which dynamically sets focus zones by excluding saturated areas from the focus zones (Figure 6; Paragraphs 0012, 0029).  By excluding focus zones including large numbers of saturated pixels, the saturated pixels could be prevented from affecting the focus calculations thereby improving accuracy of focusing.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to excluded saturated regions as taught by Yost in the focus 
Additionally, Omata in view of Yost discloses a method wherein the step (b) includes acquiring a saturation region having a luminance higher than a predetermined luminance from the plurality of object images (Yost, Paragraph 0029; note that the saturated pixels must be detected; further note that the claim as written does not define the predetermined luminance, therefore an arbitrary predetermined luminance may be set in which the saturated pixels determined by Yost would be higher than); obtaining a focus degree indicating the degree of focalization, for each of the plurality of object images, from an image obtained by excluding a saturation region from the object image (Omata, Figures 6 and 7; calculation of focus degrees after saturated regions are excluded); and specifying a focusing position on the basis of the plurality of focus degrees (Omata, Figure 7).

Allowable Subject Matter
Claims 3-6, 10-12 and 14-19 are allowed for the reasons discussed in Applicant’s response filed 23 September 2021 (pp. 9-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698